Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Apart from the references discussed during the interview on 03/16/2021, the references below are cited as they disclose particular features pertinent to the disclosed invention, particularly the cordless (battery powered) feature Applicant requested the Examiner search.
US 20110226278 which provides a housing/handle, a detachable heating assembly and the device being corded or cordless (Refer to paragraphs 0057 and 0058)
US 20110226278 having various detachable heating assemblies and a handle portion having two buttons which may be depressed simultaneously to disengage the heating assembly from the housing/handle and demonstrates it is well-known for these device to be corded or cordless/battery powered (Refer to paragraphs 0006-0007)
US 10187929 having a cylindrical handle (100) and detachably coupled heating assembly having opposing heated plates and the device being battery powered
US 4641010 discloses a cylindrical handle and detachable heating pate assembly having a plurality of heating plates (pairs of plates being diametrically 
US 5785064 provides a rotary temperature dial (24, not depicted in Figure 2 but dial 24 fits in hole 20) and is battery powered
US 20060237418 discloses the handle having a power cable 40 or being batter powered (0017)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799